             Case 2:19-cr-00323-RFB-NJK Document 68 Filed 04/12/21 Page 1 of 4



 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
     Nevada Bar Number 14853
 3   BRIAN WHANG
     Assistant United States Attorney
 4   501 Las Vegas Blvd., South, Ste. 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6336 / Fax: (702) 388-6418
     brian.whang@usdoj.gov
 6
     Representing the United States of America
 7
                                    UNITED STATES DISTRICT COURT
 8                                       DISTRICT OF NEVADA

 9   UNITED STATES OF AMERICA,                         Case No. 2:19-cr-00323-RFB-NJK

10                             Plaintiff,
                                                                STIPULATION TO CONTINUE
11                vs.                                            SUPPLEMENTAL BRIEFING

12   TONY NIVONGSO,                                                      (First Request)

13                             Defendant.

14
             IT IS HEREBY STIPULATED AND AGREED, by and between Christopher
15
      Chiou, Acting United States Attorney, and Brian Whang, Assistant United States Attorney,
16
      counsel for the United States of America, and Raquel Lazo, Assistant Federal Public
17
      Defender, counsel for Tony Nivongso, that the due date for the simultaneous Supplemental
18
      Briefing be continued seven (7) days from April 13, 2021 to April 20, 2021.
19
             This Stipulation is entered into for the following reasons:
20
             1.         The government needs additional time to file its supplemental briefing.
21
             2.         The parties agree to the continuance.
22
             3.         The additional time requested by this Stipulation is made in good faith and
23
      not for purposes of delay.
24

                                                         1
     Case 2:19-cr-00323-RFB-NJK Document 68 Filed 04/12/21 Page 2 of 4



 1   4.    This is the first stipulation to be filed herein.

 2
     DATED this 12th day of April, 2021.
 3

 4

 5   CHRISTOPHER CHIOU,                             RENE VALLADARES
     Acting United States Attorney                  Federal Public Defender
 6

 7   By: /s/ Brian Y. Whang                         By:   /s/ Raquel Lazo__
     BRIAN Y. WHANG                                 RAQUEL LAZO, AFPD
 8   Assistant United States Attorney               Counsel for Jakarr Dudley

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                2
           Case 2:19-cr-00323-RFB-NJK Document 68 Filed 04/12/21 Page 3 of 4



 1                                  UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
 2
     UNITED STATES OF AMERICA,
 3                                                        Case No. 2:19-cr-00323-RFB-NJK
                               Plaintiff,
 4
                 vs.                                                        ORDER
 5
     TONY NIVONGSO,
 6
                               Defendant.
 7

 8
                                              FINDINGS OF FACT
 9
            1.         The government needs additional time to file its supplemental briefing.
10
            2.         The parties agree to the continuance.
11
            3.         The additional time requested by this Stipulation is made in good faith and not for
12
     purposes of delay.
13
            4.         This is the first stipulation to be filed herein.
14

15
     \\\
16
     \\\
17
     \\\
18
     \\\
19
     \\\
20
     \\\
21
     \\\
22

23

24

                                                            3
            Case 2:19-cr-00323-RFB-NJK Document 68 Filed 04/12/21 Page 4 of 4



 1                                                ORDER

 2           IT IS THEREFORE ORDERED that the parties herein shall have to and including April

 3   20, 2021, to file any and all supplemental briefing.

 4

 5                       12th
             DATED this _________ day of April, 2021.

 6

 7
                                                    HON. RICHARD F. BOULWARE, II
 8                                                  UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                       4
